DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 27 January 2021.
Claims 1, 2, 4, 6-9, 11, 12, and 14-20 have been amended.
The 101 rejections for claims *** have been overcome by amendments.
The 112 (2) rejection for claims *** has been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 January 2021 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 20 of their response, “The present claims, when properly construed under the broadest reasonable interpretation, are limited to and recite statutory subject matter under §101. The claims cannot be interpreted to the contrary because such an interpretation is not consistent with the present specification and thus, would be improper under MPEP 2111.  The Applicant is entitled to be its own lexicographer (MPEP 2111) and accordingly, the present specification explicitly makes special definitions for the claim terms that limit the claim scope to statutory subject matter under §101 and disclaims non-statutory scope. In particular, the Applicant has disclaimed non-statutory subject matter scope from the full scope of the claims by limiting the claims to statutory subject matter under §101: The methods described herein are limited to statutory subject matter under 35 U.S.C §101. (spec [0068]).  Computer-readable media described herein are limited to statutory subject matter under 35 U.S.C §101. (spec [0072]).  Thus, this disclosure is intended to embrace alterations, modifications, and variations that fall within the scope of the appended claims, which satisfy the statutory subject matter requirements of 35 U.S.C. §101. (spec [0076]). Therefore, the claims cannot be interpreted to cover non-statutory subject matter.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of their claimed invention, and the bounds of the previous and current rejection.  First, the Examiner notes that the Applicant’s argument does not reference any particular deficiencies of the previous rejection, and merely alleged that the Examiner did not follow the special definitions provided by the Applicant’s specification.  With 
The Applicant continues on page 21 of their response, “In Prong Two, examiners should evaluate whether the claim as a whole integrates a recited judicial exception into a practical application of the exception. This was not performed in the Final OA (FOA). Rather, the Examiner disregarded and ignored nearly all the 
The Applicant continues on page 22 of their response, “The Examiner failed to identify actual elements that allegedly recite a judicial exception (under Step 2A, Prong 1) as explained above. This error then propagates to Prong 2 where the Examiner failed to properly identify the additional elements as a result. This is another clear error in the rejection.  Under Step 2A, Prong 2, the Examiner only considered physical elements as “additional elements” (e.g., claim 1 “ a non-transitory computer-readable medium storing computer-executable instructions that when executed by at least one processor of a computing system cause the at least one processor to ...” (FOA pages 20 and 21). This is a clear error based on PTO Guidelines.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of their claimed invention, and the bounds of the previous and current rejection.  First, with regards 
The Applicant continues on page 23 of their response, “When the present claim limitations are considered ‘as a whole’ and ‘together’ as a combination (including ‘how those limitations interact and impact each other’) the claim clearly integrates any alleged judicial exception into a practical application for determining if an energy customer is more likely to participate in the energy efficiency program, upon determining that energy customer is more likely to participate in the energy efficiency program, generate a data structure for the energy customers, and transmitting the data structure to the energy customer (see spec [0009]). The §101 rejection should be reversed.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of their claimed invention, and the bounds of the previous and current rejection.  First, the Examiner notes that the Applicant has failed to show the specific elements that the Examiner failed to consider in the previous claim submission (i.e. the claims submitted 23 July 2020).  Second, the with regards to the Applicant’s argument that the claims clearly are integrated into a practical application, it is noted that “determining if an energy customer is more likely to participate in the 
The Applicant continues on page 26 of their response, “Thus, these limitations interact and impact each other in order to effectively and efficiently determine if at least one of the different energy customers is more likely to participate in the energy efficiency program and upon determining that at least one of the different energy customers is more likely to participate in the energy efficiency program, generate an electronic message having information about the energy efficiency program to the at least one of the different energy customers and transmit the message to the at least one of the different energy customers.”  The Applicant continues on page 27 of their response, “As discussed above, the electronic message having information about the energy efficiency program is transmitted to the at least one of the different energy customers. Generating and transmitting the electronic message having information about the energy efficiency program results rst the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  As shown and emphasized here, the Applicant’s specification must be analyzed to determine if it sets forth and described an improvement in detail, and not just a bare assertion.  With regards to paragraph 12, the Applicant specification states, “Targeting information about energy efficiency programs to a smaller subset (e.g., less than all) of energy customers that is predicted to be more likely to participate than those outside of the subset, a utility company can conserve resources. Further, the utility company can reduce marketing costs and the cost to customer satisfaction that comes from receiving irrelevant or unwelcome marketing.”  As shown here, the Applicant has failed to set forth any detail about how a technology is improved, or what resources can be conserved.  Additionally, it is noted that this statement states that the utility company can conserve resources, not that it does always.  Thus, the Applicant’s specification does not specifically set forth an improvement in a technology or technical field.  Third, with regards to the Applicant’s argument 
The Applicant continues on pages 27 and 28 of their response, “The claim specifically recites “how” to solve the problem by reciting a specific step-by-step technique for determining if an energy customer is more likely to participate in the energy efficiency program. Upon determining that at least one of the energy customers is more likely to participate in the energy efficiency program, a third data structure is generated for the at least one of the energy customers, wherein the third data structure includes an electronic message having information about the energy efficiency program. Finally, the third data structure is transmitted to the energy customer. When a claim recites a particular solution, it shows that the claim is patent-eligible. See MPEP 2106.04(a).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of their claimed invention, and the bounds of the previous and current rejection.  First, the Examiner notes that the Applicant’s recitation of a particular solution appears to be from MPEP 2106.05(a), and not MPEP 2106.04(a).  Second, the Examiner notes that the MPEP 2106.05(a) states, “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-
The Applicant continues on page 29 of their response, “The improvement of the invention does not arise ‘solely from the capabilities of a general-purpose computer.’ As stated, claim 1 recites an improved technique and process for determining if an energy customer is more likely to participate in the energy efficiency program. The claimed technique causes fewer computer resources to be used including memory and processor time. The claimed technique causes the improvement in the computer functionality and previous technical process. The Applicant does not allege, and the specification does not state that it is the .

Applicant’s arguments, see pages 31-33 of the response, filed 27 January 2021, with respect to the 103 rejection in view of the current claim amendments have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtain load data for an energy customer, wherein the load data is indicative of power consumed by the energy customer over a specified period or time; generate an empirical load shape for the energy customer based on the obtained load data, the empirical load shape representing the power consumed by the energy customer over the specified period of time; identify a defined load shape that most closely matches the empirical load shape for the energy customer, wherein the defined load shape is based upon power consumed by the energy customer; generate a first data structure comprising a combination of the defined load shape, a binary label indicating whether or not the energy customer is a participant in an energy efficiency program, demographic data associated with the energy customer, and site parcel data associated with the energy customer, wherein the site parcel data comprises at least one of: square footage, number of floors, dwelling type, or heat type; obtain load data for each of a plurality of different energy customers, wherein the load data for each of the plurality of different energy customers is indicative of power consumed by each of the plurality of different energy customers over the specified period of time; generate an empirical load shape for each of the plurality of different energy customers based on the obtained load data for each of the plurality of different energy customers, the empirical load shape for each of the plurality of different energy customers representing the power consumed by each of the plurality of different energy customers over the specified period of time; 
The limitations of obtain load data for an energy customer; generate an empirical load shape for the energy customer based on the obtained load data; identify a defined load shape that most closely matches the empirical load shape for the  generate a first data structure comprising a combination of the defined load shape, a binary label indicating whether or not the energy customer is a participant in an energy efficiency program, demographic data associated with the energy customer, and site parcel data associated with the energy customer; obtain load data for each of a plurality of different energy customers; generate an empirical load shape for each of the plurality of different energy customers based on the obtained load data for each of the plurality of different energy customers; generate a second data structure a combination of  the empirical load shape for each of the plurality of different energy customers, demographic data associated with each of the plurality of different energy customers, and site parcel data associated with each of the plurality of different energy customers; determine whether each of the different energy customers is more likely to participate in energy efficiency program than by applying a predictive model to the first and second data structures to determine the propensity of each of the different energy customers to participate in the energy efficiency program by comparing similarities between the defined load shape and the empirical load shape for each of the plurality of different energy customers, the demographic data in the first and second data structures, and the site parcel data in the first and second data structures; generate a third data structure for the at least one of the different energy customers, wherein the third data structure includes an electronic message having information about the energy efficiency program; and transmit the third data structure to the at least one of the different energy customers, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  It is noted that the enrollment into an energy program is not an improvement in a technology, and the claims do not encompass any actions after transmitting information concerning an energy efficiency program to a user.  Additionally, the claims do not recite additional elements of applying or using the abstract idea with or by a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (computer readable media, processor, database, storage device, data management module, memory, analysis module, transmission control module) as tools to carry out the abstract idea.  Additionally, the claims recite additional elements that limit the abstract idea to a particular field of use by defining the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, obtaining information from a database is deemed well-understood, routine, and conventional (MPEP 2106.06(d), “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”).  In addition, transmitting information to users is deemed well-understood, routine, and conventional (MPEP 2106.06(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 
The dependent claims 2-7, 9-15, and 17-20, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract.  In particular, the claims further recite, using a binary classifier to classify customers into a group of likely and not likely to participate in an energy efficiency program, which is deemed a further recitation of managing commercial interactions, and thus falls in the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claims 2, 9, and 17).  In addition, the claims further recite that the binary classifier uses a logistic regression model, which is deemed a narrowing of the field of use to a particular mathematical algorithm, which does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claims 3 and 10).  In addition, the claims further recite a database storing information received from a generic meter, which is deemed extrasolution activity, and is deemed well-understood, routine, and conventional (MPEP 2106.06(d), “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”) (claim 11).  In addition, the claims further recite particular information obtained with load data and what makes up the load shape, which is deemed a narrowing of the field of use which does not integrate the abstract idea into a practical application (claims 4, 12, and 19).  In addition, the claims further recite deriving a model using particular information, which is further 

Novelty/Non-Obviousness
Claims 1-20 are allowed over prior art of record, however remain rejected under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benes et al. (US 2010/0070102 A1) – Which describes collecting energy usage, building information, and resident information for customers in a community.  In addition, using this information, an energy pattern for each customer is calculated, and said pattern and information are used to generate energy reduction programs for particular customers and a community of customers.
Mohagheghi et al. (US 9171256 B1) – Which describes using historical usage information of customers to predict their likelihood of responding to a demand response event in the future, wherein customer preferences, economic behavior, personal behavior, and occupancy behavior are used to predict the likelihood.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
15 July 2021
Art Unit 3628